Response to Arguments/Examiner’s Comment
With regards to Applicant’s arguments the Ainsworth was not cited in the prior office action and Applicant would have appreciated Examiner bringing forth and/or providing a discussion of Ainsworth at an earlier point in prosecutions so that Applicant had the opportunity to evaluate or comment on Ainsworth prior to issuing a final office action (Remarks p. 7), Examiner notes that Ainsworth was noted as an evidentiary reference in response to Applicant’s arguments indicating that Applicant was unclear on the knowledge of one of ordinary skill in the art. Accordingly, Examiner provided an explanation as well as evidence to demonstrate what is known in the art. Examiner notes that it is unreasonable to expect Examiner to anticipate every potential argument or area of the art where Applicant’s knowledge differs from one or ordinary skill or provision of details that correspond to every potential argument in a single office action. Accordingly, Examiner cannot respond to Applicant’s arguments until after Applicant has provided their arguments. Applicant provided said arguments in the remarks dated March 21, 2022 and such were responded to in the immediately following communication of the final office action dated April 18, 2022; thus, such were responded to at an appropriate time and manner.
With regards to Applicant’s arguments the issuance of a final office action as was dated April 18, 2022 was improper as the prior office action was not sufficiently detailed for applying the prior art as Ainsworth was not previously cited (Remarks p. 7), Examiner notes that as the rejections provided in the final office action as was dated April 18, 2022 are unchanged relative to those of the non-final office action dated January 7, 2022. Accordingly, the office action dated April 18, 2022 is properly designated a final office action. With regards to Ainsworth, such has not been used as a ground of rejection in this case and thus does not affect the provided rejections. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R SIPP whose telephone number is (313)446-6553.  The examiner can normally be reached on Mon - Thurs 6-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY R SIPP/Primary Examiner, Art Unit 3775